Opinion by
Wickham, J.,
In Com. v. Kerns, 2 Pa. Superior Ct. 59, we held, following the decisions therein cited, that the reasons for refusing a liquor license need not appear of record. Where no reason is assigned, the presumption is that the refusal was based on sufficient legal grounds. In the present case the following decree was made by the court below: “ And now, April 7, 1897, after full hearing, at time fixed by rule of court, and upon due consideration, license refused within applicants.”
This was amply sufficient, and we must assume that the learned judge of the court below was satisfied of the applicants’ unfitness. Whether he based his conclusion on the matters alleged in the letters of remonstrance filed, or on facts known to himself, or obtained from an examination of the applicants, we cannot and need not know. It is enough that the record fails to disclose, that the refusal rested solely on some legally inadequate reason. We do not retry a case like this on the evidence. It may however be remarked, in passing, that if half of what is alleged in the letters of remonstrance appeared to the court below to be true, the applicants were totally unfit to be entrusted with a license.
The special Acts of March 27, 1866, P. L. 332, and April 11, 1866, P. L. 766, cited in behalf of the appellants, do not aid their case.
The order of the court below is affirmed, and the appellants directed to pay the costs of the appeal.